ORDER

PER CURIAM.
The husband, William Cowley, appeals the trial court’s dissolution judgment that awarded him 58 percent of the marital property, and 42 percent to the wife, Cheryl Cowley. The husband argues that the trial court erred in improperly considering the factors set forth in Section 452.330 RSMo 2000, and therefore an inequitable division of the marital property resulted. We affirm.
We have reviewed the parties’ briefs and the record on appeal. An opinion reciting detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished *616with a memorandum, for their information only, setting forth the reasons for this order. We affirm the judgment pursuant to Rule 84.16(b).